Fourth Court of Appeals
                                San Antonio, Texas
                                      March 15, 2018

                                   No. 04-16-00593-CV

                              Alvin M. Burns and I.M. Burns,
                                        Appellants

                                             v.

              Dimmit County, Texas, Roberto Ramirez, and Edward Dryden,
         Eusebio Cantu Torres, Eusebio Torres, Jr., Gladiator Energy Services, LLC,
             Hope Balderas, Juan Morales Balderas, and Lucia Balderas Lopez,
                                        Appellees

                From the 293rd Judicial District Court, Dimmit County, Texas
                            Trial Court No. 12-07-11738-DCV
                         Honorable David Peeples, Judge Presiding


                                      ORDER
       The Appellants’ and Cross-Appellants’ Motion to Extend Time to File Appellants’ and
Cross-Appellants’ Reply Briefs is hereby GRANTED. Time is extended to April 2, 2018.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of March, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court